                     Case 1:19-mj-03990-JFR Document 6 Filed 11/06/19 Page 1 of 1

                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                        Before the Honorable John F. Robbenhaar
                                                      Initial Appearance
Case Number:                19mj3990                              UNITED STATES vs. Lelis
Hearing Date:               11/6/2019                             Time In and Out:          9:48 a.m./9:54 a.m.
Courtroom Deputy:           K. Hernandez de Sepulveda             Courtroom:                Rio Grande
                                                                                            Kari Converse for this hearing
Defendant:                  Rodymar Lelis                         Defendant’s Counsel:
                                                                                            only
AUSA:                       Sarah Mease                           Pretrial/Probation:           A. Carter
Interpreter:                N/A                                   Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant wants Court appointed counsel
☒     Government moves to detain                                  ☐ Government does not recommend detention
                                                                  on Thursday, November 07,
☒     Set for Preliminary/Detention Hearing
                                                                  2019
                                                                                                   @ 9:30 a.m.

Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☐     Matter referred to    for Final Revocation Hearing
☐
